         Case 19-13283 Doc 1 Filed 12/09/19 Entered 12/09/19 17:10:09 Main Document Page 1 of 10


Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF LOUISIANA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Gulf States Transportation, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  5210 Lapalco Blvd., Suite H
                                  Marrero, LA 70072
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Jefferson                                                       Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
         Case 19-13283 Doc 1 Filed 12/09/19 Entered 12/09/19 17:10:09 Main Document Page 2 of 10
Debtor    Gulf States Transportation, LLC                                                              Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:

                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     Jenny Rigney Whitted                                           Relationship            Spouse
                                                  District   Eastern                      When       2/21/17                Case number, if known   19-11738




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
         Case 19-13283 Doc 1 Filed 12/09/19 Entered 12/09/19 17:10:09 Main Document Page 3 of 10
Debtor   Gulf States Transportation, LLC                                                           Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
         Case 19-13283 Doc 1 Filed 12/09/19 Entered 12/09/19 17:10:09 Main Document Page 4 of 10
Debtor    Gulf States Transportation, LLC                                                          Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      December 9, 2019
                                                  MM / DD / YYYY


                             X   /s/ Thomas R. Whitted, Jr.                                               Thomas R. Whitted, Jr.
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Managing Member




18. Signature of attorney    X   /s/ Darryl T. Landwehr                                                    Date December 9, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Darryl T. Landwehr 17677
                                 Printed name

                                 Landwehr Law Firm
                                 Firm name

                                 935 Gravier Street, Suite 835
                                 New Orleans, LA 70112
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     504-561-8086                  Email address      dtlandwehr@att.net

                                 17677 LA
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
          Case 19-13283 Doc 1 Filed 12/09/19 Entered 12/09/19 17:10:09 Main Document Page 5 of 10


 Fill in this information to identify the case:
 Debtor name Gulf States Transportation, LLC
 United States Bankruptcy Court for the: EASTERN DISTRICT OF                                                                                          Check if this is an
                                                LOUISIANA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Century Automotive                                                                                                                                                         $8,972.79
 Repairs
 2139 Richey
 Pasadena, TX 77502
 DOTD                                                                                                                                                                             $0.00
 P. O. Box 786
 Golden Meadow, LA
 70357-0786
 HCTRA - Violations                                                                                                                                                           $700.00
 P. O. Box 4440 Dept.
 8
 Houston, TX
 77210-4440
 HCTRA EZ Tag                                                                                                                                                                   $29.50
 TX Tag
 P. O. Box 650749
 Dallas, TX
 75265-0749
 Home Bank                                                       Visa - Business                                                                                          $21,658.54
 P. O. Box 81459                                                 card -
 Lafayette, LA                                                   Corp. Number
 70598-1459                                                      XXXXXXXXXXXXX
                                                                 XX0131
 Jenny R. Whitted                                                                       Disputed                                                                                  $0.00
 5124 Warwick Dr.
 Marrero, LA 70072
 LWCC                                                                                                                                                                     $13,958.00
 2237 South Acadian
 Thruway
 Baton Rouge, LA
 70808
 Primc Rate Premium                                                                                                                                                       $17,310.12
 2141 Enterprise
 Drive
 Florence, SC 29502
 Refuel                                                                                                                                                                   $10,000.00
 1840 Jutland Drive
 Harvey, LA 70058

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
          Case 19-13283 Doc 1 Filed 12/09/19 Entered 12/09/19 17:10:09 Main Document Page 6 of 10



 Debtor    Gulf States Transportation, LLC                                                                    Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Roy's Auto Tech                                                                                                                                                          $15,000.00
 Transmission
 6909 Fourth Street
 Marrero, LA 70072
 Thomas R. Whitted,                                              Money Mr.                                                                                                $33,000.00
 Jr.                                                             Whitted put into
 1120 Olde Oaks Dr.                                              company to be
 Westwego, LA                                                    able to pay
 70094                                                           employees for
                                                                 payroll.
 Thomas R. Whitted,                                              Bi-weekly salary                                                                                           $2,000.00
 Jr.
 1120 Olde Oaks Dr.
 Westwego, LA
 70094




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
Case 19-13283 Doc 1 Filed 12/09/19 Entered 12/09/19 17:10:09 Main Document Page 7 of 10



}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        Ally Financial
                        P. O. Box 6543
                        Chicago, IL 60680


                        Ally Finiancial
                        P. O. Box 6543
                        Chicago, IL 60680


                        AllyFinanicail
                        P. O. Box 6543
                        Chicago, IL 60680


                        Bart's Financial
                        5392 Lapalco Blvd.
                        Marrero, LA 70072


                        Century Automotive Repairs
                        2139 Richey
                        Pasadena, TX 77502


                        Colvin Law Firm
                        230 Huey P. Long Ave.
                        Gretna, LA 70053


                        DOTD
                        P. O. Box 786
                        Golden Meadow, LA 70357-0786


                        HCTRA - Violations
                        P. O. Box 4440 Dept. 8
                        Houston, TX 77210-4440


                        HCTRA EZ Tag
                        TX Tag
                        P. O. Box 650749
                        Dallas, TX 75265-0749


                        Home Bank
                        P. O. Box 81459
                        Lafayette, LA 70598-1459


                        IRS
                        Deptment of Treasury
                        Internal Revenue Service
                        Ogden, UT 84201
Case 19-13283 Doc 1 Filed 12/09/19 Entered 12/09/19 17:10:09 Main Document Page 8 of 10




                        Jenny R. Whitted
                        5124 Warwick Dr.
                        Marrero, LA 70072


                        Jenny R. Whitted
                        5124 Warwick Drive
                        Marrero, LA 70072


                        La Capital
                        2044 manhattan blvd
                        Harvey, LA 70058


                        Landwehr Law Firm
                        935 Gravier Street, Suite 835
                        New Orleans, LA 70112


                        Louisiana Department of Revenue
                        P. O. Box 201
                        Baton Rouge, LA 70821-0201


                        LWCC
                        2237 South Acadian Thruway
                        Baton Rouge, LA 70808


                        LWCC
                        P. O. Box 919142
                        Dallas, TX 75391-9142


                        New Orleans Portable Storage
                        P. O. Box 791003
                        Baltimore, MD 21279-7637


                        Paratech, LLC
                        P. O. Box 23608
                        New Orleans, LA 70183


                        Peoples Realty
                        2330 Park Place Drive
                        Gretna, LA 70056


                        Primc Rate Premium
                        2141 Enterprise Drive
                        Florence, SC 29502
Case 19-13283 Doc 1 Filed 12/09/19 Entered 12/09/19 17:10:09 Main Document Page 9 of 10




                        Prime Rate Premium
                        P. O. Box 100507
                        Florence, SC 29502


                        Refuel
                        1840 Jutland Drive
                        Harvey, LA 70058


                        Ricky Hinijosa Midship Marine
                        1029 Destrelan Ave.
                        Harvey, LA 70058


                        Roy's Auto Tech Transmission
                        6909 Fourth Street
                        Marrero, LA 70072


                        Roy's Auto Tech Transmission
                        6831 Fourth Street
                        Marrero, LA 70072


                        Thomas R. Whitted, Jr.
                        1120 Olde Oaks Dr.
                        Westwego, LA 70094


                        Verizon Wirless
                        P. O. Box 489
                        Newark, NJ 07101-0489


                        William Charbonnier
                        2550 Belle Chasse Highway #215
                        Gretna, LA 70053


                        Your Storage Place
                        9330 Gulf Freeway TX
                        Houston, TX 77017
    Case 19-13283 Doc 1 Filed 12/09/19 Entered 12/09/19 17:10:09 Main Document Page 10 of 10




                                                               United States Bankruptcy Court
                                                                     Eastern District of Louisiana
 In re      Gulf States Transportation, LLC                                                              Case No.
                                                                                  Debtor(s)              Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Gulf States Transportation, LLC in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Thomas R. Whitted, Jr.
 1120 Olde Oaks Dr.
 Westwego, LA 70094




    None [Check if applicable]




 December 9, 2019                                                     /s/ Darryl T. Landwehr
 Date                                                                 Darryl T. Landwehr 17677
                                                                      Signature of Attorney or Litigant
                                                                      Counsel for Gulf States Transportation, LLC
                                                                      Landwehr Law Firm
                                                                      935 Gravier Street, Suite 835
                                                                      New Orleans, LA 70112
                                                                      504-561-8086 Fax:504-561-8088
                                                                      dtlandwehr@att.net




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
